DETAILED ACTION
	This Office Action, based on application 16/510,557 filed 12 July 2019, is filed in response to applicant’s amendment and remarks filed 10 June 2021.  Claims 1-20 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Exemplary Claim 1 (and analogously Claims 10 and 18) provide two different bases for which ‘second data’ is obtained.  The first basis of obtaining ‘second data’, as claimed, is from three elements: (1) original data, (2) information on to-be-updated data bits, and (3) target data.  The second basis of obtaining ‘second data’, as claimed, is from two elements: (1) original data and (2) first invert indication information.  While the claims further limit ‘first invert indication information’ to being based on ‘information on to-be-updated data bits’ and ‘target data’, the limitation suggests the source elements that produce the ‘first invert indication information’ need to first be transformed prior to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 10, 11, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHAUDHRY et al (US PGPub 2002/0157056).

CHAUDHRY discloses:
Claims 1, 10, and 18. A storage device/controller/method comprising: 
a semiconductor memory device (Fig 1B – Semiconductor Chip 101); and 
5a controller for controlling the semiconductor memory device (Fig 1B, Processor 110-140; Sections [0028-0029] – processors access data in L2 cache), 
wherein the controller comprises,
data updater circuitry controlling so as to update original data (Section [0048] – the system reads old data 204 {‘original data’} from the portion of 202 and stores new data 206 to the portion of line 202) stored in an area indicated by an address to first data (Fig 2, the data stored in Word 202) based on a) the address (Section [0048] – the partial store operation includes an address directed to a portion of a line), b) information on to-be-updated data bits indicating which bits in the original data are to be updated (Fig 2, Old Data 204 {‘information’}) and c) target 10data for the to-be-updated data bits (Fig 2, New Data 206; Section [0048] – the partial store operation includes new data 206 to be written to the portion of line 202); and
parity updater circuitry controlling so as to update original parity for the original data to target parity, using second data (Fig 2, the result of XOR 220) obtained by the parity updater based on the original data (Fig 2, Existing ECC 214; Section [0048] – the system reads existing ECC 214; Section [0050] – Existing ECC is XOR’ed with old and new data ECC to calculate new ECC 222), the information on to-be-updated data bits (Fig 2, Old Data 204 {‘information’}; Section [0049] – old data ECC 218 is calculated from old data 204; Section [0050] – old data ECC 218 is used to calculate new ECC 222) and the target data (Fig 2, New Data 206; Section [0049] – new data ECC 212 is calculated from new data 206; Section [0050] – new data ECC 212 is used to calculate new ECC 222)
wherein the second data (Fig 2, the result of XOR 220)is obtained by a) the original data (Fig 2, Existing ECC 214)and b) first invert indication information obtained based on the information on to-be-updated data bits (Fig 2, Old Data 204 {‘information’}; Section [0049] – old data ECC 218 is calculated from old data 204) and the target data (Fig 2, New Data 206; Section [0049] – new data ECC 212 is calculated from new data 206), and
the controller calculates the target parity based on the original parity and the second data (¶ [0033-0037]) without further reading all of the original data (Section [0034] – ECC for a line is computed by first retrieving old data 204 from line 202, since only ‘old data’ 204 is read and not the entire line or entire memory of store 208, ‘all of the original data’ is not read in order to calculate the target parity). 
Claims 2, 11, and 19: The storage device/controller/method according each respective parent claim, wherein the controller further comprises a first memory device in which the original data is stored (Section [0015] – old data may be read from L2 cache {‘first memory device’}), wherein the data updater circuitry transmits, to the first memory device, 20the first invert indication information (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line and new data 206 to be written to the portion of the line 202), wherein the first invert indication information indicates whether the first memory device outputs either an inverted value or an original bit value for each bit of the original data (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line and new data 206 to be written to the portion of the line 202; the portion), and wherein the first memory device comprises an input to which the first invert indication information is input, stores the original data in the area, and updates the original data in the area to the first data based on 48the first invert indication information and outputs the second data (Section [0048] – the system reads old data 204 {‘second data’} from the portion of 202 and stores new data 206 {‘updates the original data’} to the portion of line 202).  
Claims 7, 15, and 20: The storage device/controller/method according each respective parent claim, wherein the controller further comprises a second memory device in which the original parity is stored (Section [0031] – L2 cache includes an error-correcting code for each data word), 5wherein the parity updater circuitry transmits, to the second memory device, second invert indication information for the target parity (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line), and wherein the second memory device comprises an input to which the second invert indication information is input, stores the original parity, and updates the original parity to the target parity based on the second 10invert indication information (Sections [0036-0037] – new data ECC 212, old data ECC 218, and existing ECC 214 {‘original parity’} are used to produce new ECC 222; new ECC writes over existing ECC 214 {‘updates the original parity’}).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-6, 8, 9, 12-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRY in further view of O’BRIEN et al (US Patent 10,891,057).

With respect to Claims 3 and 12, CHAUDHRY discloses the storage device/controller according to each respective parent claim.  CHAUDHRY further discloses wherein the first memory device comprises a memory 5cell connected to one word line and a inverting cell respectively connected to the memory cell, and wherein the inverting cell stores therein an inverted value of a value stored in the (Fig 3, the value output by inverter 306 associated with pass transistor 310 and connected to wordline 304 is an inverted value of the value output by inverter 308 associated with pass transistor 312 connected to wordline 304).  
CHAUDHRY does not appear to explicitly disclose wherein the first memory device comprises a plurality of memory cells and a plurality of inverting cells.
However, O’BRIEN discloses wherein the first memory device comprises a plurality of memory cells and a plurality of inverting cells (Col 2, Lines 44-51 – cells may be grouped together to form blocks).
CHAUDHRY and O’BRIEN are analogous art because they are from the same field of endeavor of storage of partial writes and corresponding parity data.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAUDHRY and O’BRIEN before him or her, to modify the circuitry of Fig 3 of CHAUDHRY to include multiple cells as taught by O’BRIEN.  A motivation for doing so would have been to increase the number of cells that can be used to store data (Col 2, Lines 44-45).  Therefore, it would have been obvious to combine CHAUDHRY and O’BRIEN to obtain the invention as specified in the instant claims.

With respect to Claims 104 and 13, CHAUDHRY and O’BRIEN disclose the storage device/controller according to each respective parent claim.  CHAUDHRY further discloses wherein the first memory device outputs, according to a value corresponding to one of the to-be-updated data bits in the first invert indication information, one of the value stored in the memory cell and the inverted value stored in the inverting cell as a value corresponding to the one of to-be-updated data 15bits in the second data (Section [0048] – the partial store operation includes an address directed to a portion of a line; the system reads old data 204 {‘original data’} from the portion of 202 and stores new data 206 to the portion of line 202).  

Claims 5 and 14, CHAUDHRY and O’BRIEN disclose the storage device/controller according to each respective parent claim.  CHAUDHRY further discloses wherein the value corresponding to one of the to-be-updated data bits in the first invert indication information is a value corresponding to one of the to-be-20updated data bits in the target data (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line and new data 206 to be written to the portion of the line 202).  

With respect to Claim 6, CHAUDHRY and O’BRIEN disclose the storage device according to claim 5.  CHAUDHRY further discloses wherein the value stored in the memory cell is updated to the value corresponding to one of the to-be-updated data bits in the target data (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line and new data 206 to be written to the portion of the line 202).  

With respect to Claims 8 and 16, CHAUDHRY discloses the storage device/controller according to each respective parent claim.  CHAUDHRY further discloses wherein the second memory device comprises a memory cell connected to one word line and a inverting cell 15respectively connected to the memory cell, and wherein the inverting cell stores an inverted value of a value stored in the memory cell  (Fig 3, the value output by inverter 306 associated with pass transistor 310 and connected to wordline 304 is an inverted value of the value output by inverter 308 associated with pass transistor 312 connected to wordline 304).  
CHAUDHRY does not appear to explicitly disclose wherein the second memory device comprises a plurality of memory cells and a plurality of inverting cells.
(Col 2, Lines 44-51 – cells may be grouped together to form blocks).
CHAUDHRY and O’BRIEN are analogous art because they are from the same field of endeavor of storage of partial writes and corresponding parity data.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAUDHRY and O’BRIEN before him or her, to modify the circuitry of Fig 3 of CHAUDHRY to include multiple cells as taught by O’BRIEN.  A motivation for doing so would have been to increase the number of cells that can be used to store data (Col 2, Lines 44-45).  Therefore, it would have been obvious to combine CHAUDHRY and O’BRIEN to obtain the invention as specified in the instant claims.

With respect to Claims 9 and 17, CHAUDHRY and O’BRIEN disclose the storage device/controller according to each respective parent claim.  CHAUDHRY further discloses wherein the second 20memory device outputs, according to each bit of the second invert indication information, one of the value stored in the memory cell and the inverted value stored in the inverting cell as the value of the second data corresponding to the to-be-updated data bit (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line; Sections [0036-0037] – new data ECC 212, old data ECC 218, and existing ECC 214 {‘original parity’} are used to produce new ECC 222; new ECC writes over existing ECC 214 {‘updates the original parity’}). 

Response to Arguments
	Applicant’s remarks, submitted 10 June 2021 in response to the Office Action mailed 16 March 2021, have been fully considered below.
	Claim Rejections under 35 U.S.C. § 102/103
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Office maintains ‘information’ of bits to be updated may be the bits themselves given the broadest reasonable interpretation of ‘information’ as claimed; synonyms of ‘information’ include ‘data’ (thesaurus.com), thus ‘old data’ of CHAUDHRY meets the claimed term.
The applicant traverses the prior art rejection to Claim 2 alleging cited prior art fails to disclose “first invert indication information” as now claimed.  The applicant notes ‘first invert indication information’ indicates whether the first memory device outputs either an inverted value or an original bit value for each bit of the original data and does not correspond to CHAUDHRY’s new data itself.    In response, the Office maintains ‘first invert indication information’ corresponds to the address of ‘old data’ of CHAUDHRY as presented in the rejection of record.
The applicant traverses the prior art rejection to Claim 3 alleging cited prior art fails to disclose the additional limitations of the dependent claim.  The applicant alleges an inverting cell is a cell storing an inverted value of a value stored in corresponding memory cell and is different from a memory cell, and further alleges O’BRIEN does not disclose two different types of cells being grouped.   In response, the rejection of record relies upon both the teachings of CHAUDHRY and O’BRIEN for fully disclosing the recited limitation as limited; O’BRIEN is merely cited to disclose the plurality of memory cells.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON W BLUST/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        



/E.T.L/Examiner, Art Unit 2137